Affirmed and Memorandum Opinion filed January 3, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                 ___________________

                                  NO. 14-10-01246-CR
                                 ___________________

                             NATHAN ARIZA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1272582


                        MEMORANDUM OPINION

       Appellant Nathan Ariza pleaded guilty to racing on a highway and causing bodily
injury to another motorist. The trial court assessed punishment at ten years‘ imprisonment,
the maximum sentence prescribed by statute. See Tex. Transp. Code Ann. § 545.420(g)
(West 2011); Tex. Penal Code Ann. § 12.34(a) (West 2011). In a single issue, appellant
challenges whether the trial judge was impartial. We affirm.
       Appellant caused an accident with a motorcyclist when he was racing down a busy
street with another vehicle. The motorcyclist flipped, cars went over him, and he sustained
bodily injuries. Appellant pleaded guilty to street racing with an agreed recommendation of
four years‘ community supervision. As a condition of his community supervision,
appellant agreed to not (1) commit any offense against the laws of the state; (2) use,
consume, or possess alcoholic beverages; and (3) operate a vehicle, except to drive to work
or attend community service.

       Five days after being placed on community supervision, appellant was stopped for
driving while intoxicated. The State filed a motion to adjudicate, alleging various offenses
and violations of appellant‘s community supervision. Appellant signed a stipulation of
evidence agreeing that he had committed the offenses alleged. In a punishment hearing,
appellant explained that he had gone to a friend‘s party late at night for a ―special
occasion.‖ When he was stopped on his way home, he blew twice into a breathalyzer,
registering a 0.136 and 0.140. His license was suspended at the time.

       Appellant asked for leniency and a second opportunity to complete his community
supervision. The State requested five years‘ imprisonment. After hearing all of the
evidence, the trial court made the following observation:

       You know, Mr. Ariza, the best chance any of us in this room right here has of
       dying by violent means is by someone who is on the road operating a motor
       vehicle that just shouldn‘t be doing it [whether] they‘re racing or they‘re
       intoxicated or for whatever reason, they shouldn‘t be driving. That‘s how
       people get killed every day. Innocent people going to the store, going to
       school, taking their kids to church and people die that way. And you‘re the
       kind of person that kills them.

The trial court then sentenced appellant to ten years‘ imprisonment.

       On appeal, appellant argues that he was denied a fair hearing because the trial judge
was not impartial. In his brief, appellant writes, ―In this case, the trial judge stated clearly
that he was deciding the appellant‘s punishment based on the fact that other people kill
‗innocent people‘ with irresponsible driving. The trial court‘s comments lead one to
                                           2
speculate that perhaps the trial court experienced the death of an ‗innocent person‘ in his
personal life.‖

       We presume that the trial judge is impartial absent a clear showing to the contrary.
See Wesbrook v. State, 29 S.W.3d 103, 120–21 (Tex. Crim. App. 2000). Appellant does not
offer any proof to show that the trial judge was biased in this case or that his judgment was
somehow predetermined. Instead, appellant contends that his sentence was based on the
trial judge‘s ―personal knowledge of unspecified events.‖ Appellant cannot overcome the
presumption of impartiality on the basis of mere speculation where the record contains no
suggestion that the trial judge was influenced by an extra-judicial source. See Brumit v.
State, 206 S.W.3d 639, 644–45 (Tex. Crim. App. 2006) (rejecting challenge to trial court
bias where the record does not reflect partiality).

       The trial judge heard all of the evidence regarding appellant‘s street racing incident
and his subsequent charge for driving while intoxicated. The trial judge‘s comments came
only after hearing this evidence and the closing arguments of both sides. We conclude that
appellant has failed to demonstrate that the trial judge was not impartial. See id. at 645
(upholding sentence where trial court made observation at the conclusion of the hearing
and where comments did not ―reflect bias, partiality, or that the trial judge did not consider
the full range of punishment‖).

       Appellant‘s sole issue is overruled and the judgment of the trial court is affirmed.




                                           /s/       Adele Hedges
                                                     Chief Justice



Panel consists of Chief Justice Hedges and Justices Christopher and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                                 3